DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 2 June 2022.
Claims 1 and 11 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 2 June 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 8-9 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following newly added limitation of independent claims 1 and 11: “when a particular subdomain of identifiers for a particular slot of a particular array of said plurality of arrays is full, then no child array is linked to said particular slot.” In support of this argument, Applicant cites para. 0245 of Hendrickson to support the following assertion: “Hendrickson teaches that when an NIArray becomes full, a child node is created rather than deleted, thereby teaching against the feature of no child array being linked to a slot when a subdomain of the slot is full” (remarks, page 9, first and second full paragraphs).
	The Office respectfully disagrees with the above remarks. Firstly, the claim limitation at issue is a contingent limitation and claim 1 is a method claim. The broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II. Therefore, the BRI of claim 1 does not require that no child array is linked to said particular slot, and Applicant’s argument is moot with respect to claim 1. Secondly, regarding claim 11, assuming that the BRI of this claim does require performance of “no child array is linked to said particular slot” when the recited condition is met, the prior art teaches this. Hendrickson teaches a plurality of node identifier arrays (NIArrays) 4510A-C arranged in a hash-directed acyclic graph (HDAG) data structure, where each NIArray 4510 stores a configurable number of node identifiers (see Hendrickson para. 0244 and Fig. 45). Hendrickson’s configurable number of node identifiers corresponds to the claimed K slots. In addition, Hendrickson teaches that when any node of the HDAG data structure becomes full, the node will be split and have its entries distributed among new nodes (see Hendrickson para. 0249-0251 and Fig. 47). Therefore, Hendrickson teaches the limitation as claimed.

Claims 2-10 and 12-20 are unpatentable over the prior art for the same reasons that claims 1 and 11 are unpatentable, as set forth above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to independent claims 1 and 11, the following limitation is newly added: “when a particular subdomain of identifiers for a particular slot of a particular array of said plurality of arrays is full, then no child array is linked to said particular slot.” Rather than reciting what the claimed invention does, this limitation recites what the claimed invention does not do, i.e. not linking any child array to said particular slot. Hence, this is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). Applicant has not indicated where support for this newly-added limitation can be found, and it is not apparent how the original disclosure supports this newly-added limitation. Therefore, this limitation is deemed to introduce new matter.

As to claims 2-10 and 12-20, they depend from claims 1 and 11, respectively, and these dependent claims inherit the deficiencies of their parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kizhakkel et al. (U.S. Patent Application Publication No. 20170147448 A1, hereinafter referred to as Kizhakkel) in view of Hendrickson et al. (U.S. Patent Application Publication No. 20150278397 A1, hereinafter referred to as Hendrickson).
As to claim 1, Kizhakkel teaches a method comprising:
during a loading of a graph that is distributed in a multi-node computing system (see Kizhakkel para. 0018: graph database distributed across a network of computer devices) into memory (see Kizhakkel para. 0029: the database is an in-memory distributed database), determining a plurality of available IDs, each of which is unique (see Kizhakkel para. 0031: each object within the distributed graph database has a corresponding unique object identifier (OID)), for a plurality of unidentified graph components of the graph (see Kizhakkel para. 0076: generating new, unique object identifiers for newly created objects in the distributed graph database);
wherein the graph comprises a plurality of existing graph components and is distributed in the multi-node computing system, wherein each vertex in the graph is in a node in the multi-node computing system and each edge in the graph connects a source vertex with a destination vertex in the graph (see Kizhakkel para. 0028 and Fig. 3: distributed graph database comprising nodes and edges; each node of the database stores information about different objects in the database, and the edges connect the nodes; Note: Kizhakkel’s “object” stored in a node corresponds to the claimed “vertex” in a node);
wherein each of the plurality of unidentified graph components is a vertex or an edge, in the graph, that is not associated with a unique ID (see Kizhakkel para. 0076: generating new, unique object identifiers for newly created objects in the distributed graph database).
Kizhakkel does not appear to explicitly disclose wherein determining a plurality of available IDs for a plurality of unidentified components comprises: at each node in a multi-node computing system: generating a local data structure comprising a plurality of arrays; wherein each of the plurality of arrays comprises K slots, K being a whole number greater than one, wherein the K slots of a respective array representing a subdomain of identifiers associated with a domain of possible identifiers; wherein the plurality of arrays includes a root array in a root layer, a plurality of parent arrays, and a plurality of child arrays, wherein each child array of the plurality of arrays linked with a slot in a respective parent array; wherein a property of each slot in each of the plurality of arrays indicates an availability of IDs, in the subdomain represented by a respective slot; generating a merged data structure using data from the local data structure and data from local data structures associated with other nodes in the multi-node computing system; traversing the merged data structure to identify the plurality of available IDs based on the property of each slot in the merged data structure.
However, Hendrickson teaches wherein determining a plurality of available IDs for a plurality of unidentified components comprises: at each node in a multi-node computing system:
generating a local data structure comprising a plurality of arrays (see Hendrickson para. 0244 and Fig. 45: plurality of node identifier arrays (NIArrays) 4510A-C);
wherein each of the plurality of arrays comprises K slots, K being a whole number greater than one, wherein the K slots of a respective array representing a subdomain of identifiers associated with a domain of possible identifiers (see Hendrickson para. 0244: each NIArray 4510 stores a configurable number of node identifiers; Note: Hendrickson’s configurable number of node identifiers corresponds to the claimed K slots);
wherein the plurality of arrays includes a root array in a root layer (see Hendrickson para. 0246 and Fig. 45: root node 4500 comprising NIArray 4510, at level 0), a plurality of parent arrays (see Hendrickson para. 0246 and Fig. 45: nodes 4550, at level 1, comprising NIArrays 4510), and a plurality of child arrays (see Hendrickson para. 0246 and Fig. 45: nodes 4550, at level 2, comprising NIArrays 4510), wherein each child array of the plurality of arrays linked with a slot in a respective parent array (see Hendrickson para. 0246 and Fig. 45: child nodes 4550, at level 2, are linked to their parent nodes at level 1 via pointers; and see Hendrickson 0243: objects in the storage system have parent-child relationships);
wherein a property of each slot in each of the plurality of arrays indicates an availability of IDs, in the subdomain represented by a respective slot (see Hendrickson para. 0244: each NIArray 4510 stores a configurable number of node identifiers; Note: Hendrickson’s configurable number of node identifiers corresponds to the claimed K slots);
when a particular subdomain of identifiers for a particular slot of a particular array of said plurality of arrays is full, then no child array is linked to said particular slot (Note: The broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II. Therefore, the BRI of this claim does not require this method step to be performed. However, assuming arguendo that this method step is required by the BRI of the claim, prior art is cited to teach this. See Hendrickson para. 0249-0251 and Fig. 47: when any node of the HDAG data structure becomes full, the node will be split and have its entries distributed among new nodes);
generating a merged data structure using data from the local data structure and data from local data structures associated with other nodes in the multi-node computing system (see Hendrickson para. 0196: combination operations are performed to combine metadata structures from one storage device with another);
traversing the merged data structure to identify the plurality of available IDs based on the property of each slot in the merged data structure (see Hendrickson para. 0249: when a new entry is to be added to the storage system, the system traverses the hash-directed acyclic graph (HDAG) data structure to identify the node to be mapped; and see Hendrickson para. 0244: each NIArray 4510 stores a configurable number of node identifiers).
Kizhakkel teaches a distributed graph database that assigns unique object identifiers to each object stored in the database, including generating new object identifiers for newly created objects, as set forth above. Kizhakkel does not appear to explicitly disclose use of a local data structure comprising a plurality of arrays that are merged and traversed in order to identify available identifiers. Hendrickson teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kizhakkel to include the teachings of Hendrickson because Hendrickson’s technique enables scalable namespace management in a distributed storage system, supporting creation and management of millions of data objects with high throughput and flat response times (see Hendrickson para. 0243).

As to claim 2, Kizhakkel as modified by Hendrickson teaches  wherein each available ID is an integer ID  (see Kizhakkel para. 0046: the object identifier (OID) is an integer value), a string ID, or a composite ID.

As to claim 9, Kizhakkel as modified by Hendrickson teaches further comprising generating a particular available ID from the plurality of available IDs and assigning the particular available ID to a particular graph component of the plurality of unidentified graph components (see Kizhakkel para. 0076: generating new, unique object identifiers for newly created objects in the distributed graph database).

As to claim 10, Kizhakkel as modified by Hendrickson teaches wherein the particular graph component is stored on a particular node (see Kizhakkel para. 0028 and Fig. 3: each node of the distributed graph database stores information about different objects in the database) that is associated with the particular available ID (see Kizhakkel para. 0047, 0056, and Fig. 4: the object ID (OID) is associated with the particular network unit that created a data object).

As to claim 11, Kizhakkel teaches one or more non-transitory storage media storing sequences of instructions which, when executed by one or more processors (see Kizhakkel para. 0094: the invention is implemented as program instructions stored on a computer-readable medium and executed by a computer), cause:
during a loading of a graph that is distributed in a multi-node computing system (see Kizhakkel para. 0018: graph database distributed across a network of computer devices) into memory (see Kizhakkel para. 0029: the database is an in-memory distributed database), determining a plurality of available IDs, each of which is unique (see Kizhakkel para. 0031: each object within the distributed graph database has a corresponding unique object identifier (OID)), for a plurality of unidentified graph components of the graph (see Kizhakkel para. 0076: generating new, unique object identifiers for newly created objects in the distributed graph database);
wherein the graph comprises a plurality of existing graph components and is distributed in the multi-node computing system, wherein each vertex in the graph is in a node in the multi-node computing system and each edge in the graph connects a source vertex with a destination vertex in the graph (see Kizhakkel para. 0028 and Fig. 3: distributed graph database comprising nodes and edges; each node of the database stores information about different objects in the database, and the edges connect the nodes; Note: Kizhakkel’s “object” stored in a node corresponds to the claimed “vertex” in a node);
wherein each of the plurality of unidentified graph components is a vertex or an edge, in the graph, that is not associated with a unique ID (see Kizhakkel para. 0076: generating new, unique object identifiers for newly created objects in the distributed graph database).
Kizhakkel does not appear to explicitly disclose wherein determining a plurality of available IDs for a plurality of unidentified components comprises: at each node in a multi-node computing system: generating a local data structure comprising a plurality of arrays; wherein each of the plurality of arrays comprises K slots, K being a whole number greater than one, wherein the K slots of a respective array representing a subdomain of identifiers associated with a domain of possible identifiers; wherein the plurality of arrays includes a root array in a root layer, a plurality of parent arrays, and a plurality of child arrays, wherein each child array of the plurality of arrays linked with a slot in a respective parent array; wherein a property of each slot in each of the plurality of arrays indicates an availability of IDs, in the subdomain represented by a respective slot; generating a merged data structure using data from the local data structure and data from local data structures associated with other nodes in the multi-node computing system; traversing the merged data structure to identify the plurality of available IDs based on the property of each slot in the merged data structure.
However, Hendrickson teaches wherein determining a plurality of available IDs for a plurality of unidentified components comprises: at each node in a multi-node computing system:
generating a local data structure comprising a plurality of arrays (see Hendrickson para. 0244 and Fig. 45: plurality of node identifier arrays (NIArrays) 4510A-C);
wherein each of the plurality of arrays comprises K slots, K being a whole number greater than one, wherein the K slots of a respective array representing a subdomain of identifiers associated with a domain of possible identifiers (see Hendrickson para. 0244: each NIArray 4510 stores a configurable number of node identifiers; Note: Hendrickson’s configurable number of node identifiers corresponds to the claimed K slots);
wherein the plurality of arrays includes a root array in a root layer (see Hendrickson para. 0246 and Fig. 45: root node 4500 comprising NIArray 4510, at level 0), a plurality of parent arrays (see Hendrickson para. 0246 and Fig. 45: nodes 4550, at level 1, comprising NIArrays 4510), and a plurality of child arrays (see Hendrickson para. 0246 and Fig. 45: nodes 4550, at level 2, comprising NIArrays 4510), wherein each child array of the plurality of arrays linked with a slot in a respective parent array (see Hendrickson para. 0246 and Fig. 45: child nodes 4550, at level 2, are linked to their parent nodes at level 1 via pointers; and see Hendrickson 0243: objects in the storage system have parent-child relationships);
wherein a property of each slot in each of the plurality of arrays indicates an availability of IDs, in the subdomain represented by a respective slot (see Hendrickson para. 0244: each NIArray 4510 stores a configurable number of node identifiers; Note: Hendrickson’s configurable number of node identifiers corresponds to the claimed K slots);
when a particular subdomain of identifiers for a particular slot of a particular array of said plurality of arrays is full, then no child array is linked to said particular slot (see Hendrickson para. 0249-0251 and Fig. 47: when any node of the HDAG data structure becomes full, the node will be split and have its entries distributed among new nodes);
generating a merged data structure using data from the local data structure and data from local data structures associated with other nodes in the multi-node computing system (see Hendrickson para. 0196: combination operations are performed to combine metadata structures from one storage device with another);
traversing the merged data structure to identify the plurality of available IDs based on the property of each slot in the merged data structure (see Hendrickson para. 0249: when a new entry is to be added to the storage system, the system traverses the hash-directed acyclic graph (HDAG) data structure to identify the node to be mapped; and see Hendrickson para. 0244: each NIArray 4510 stores a configurable number of node identifiers).
Kizhakkel teaches a distributed graph database that assigns unique object identifiers to each object stored in the database, including generating new object identifiers for newly created objects, as set forth above. Kizhakkel does not appear to explicitly disclose use of a local data structure comprising a plurality of arrays that are merged and traversed in order to identify available identifiers. Hendrickson teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kizhakkel to include the teachings of Hendrickson because Hendrickson’s technique enables scalable namespace management in a distributed storage system, supporting creation and management of millions of data objects with high throughput and flat response times (see Hendrickson para. 0243).

As to claim 12, see the rejection of claim 2 above.

As to claim 19, see the rejection of claim 9 above.

As to claim 20, see the rejection of claim 10 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kizhakkel and Hendrickson as applied to claims 1 and 11 above, and further in view of Berkowitz et al. (U.S. Patent Application Publication No. 20110004566 A1, hereinafter referred to as Berkowitz).
As to claim 8, Kizhakkel as modified by Hendrickson does not appear to explicitly disclose identifying a subdomain of available IDs from array indices that have null pointers or Boolean set to false.
However, Berkowitz teaches identifying a subdomain of available IDs from array indices that have null pointers or Boolean set to false (see Berkowitz para. 0056 and 0155: the node free index (NFI) identifies intervals of free nodes by marking free/available intervals as null).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kizhakkel as modified by Hendrickson to include the teachings of Berkowitz because it enables identification of free intervals for new data instantiation (see Berkowitz para. 0056).
Kizhakkel as modified by Hendrickson and Berkowitz does not appear to explicitly disclose wherein traversing the merged data structure comprises traversing the merged data structure in a breadth-first manner.
However, it is well known to those of ordinary skill in the art that the two ways of performing traversal of a tree data structure are depth-first traversal and breadth-first traversal1. Hence, traversing Hendrickson’s tree data structure (see Hendrickson Fig. 45) in a breadth-first manner would have been obvious to try.

As to claim 18, see the rejection of claim 8 above.

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all rejections under 35 U.S.C. 112 are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 See https://stackoverflow.com/questions/687731/breadth-first-vs-depth-first